Order reversed on the law, with $10 costs and disbursements, and motion denied, with $10 costs. Memorandum: We think that the answer and the supporting affidavits raise triable issues. All concur, except Larkin, J., who dissents and votes for affirmance on the ground that by the prior proceeding, in the nature of mandamus, the validity of petitioners’ claim was established, leaving only the amount thereof to be determined, and as to the amount of such services the procedure adopted by the Special Term was proper. (The order grants petitioners’ motion for a summary order for the relief demanded in the petition.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ. [See 270 App. Div. 796.]